 

Case 1:15-cv-08098-GBD-SDA Document 136 Filed 07/16/20 Page 1 of 4

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

MARY ELLEN TOOHEY, SHERRY
CAMPBELL, SCYNETTE COOK, JULIA
GREENWOOD, IRENE LOFTIN, ELAINE
SHERRY, and HOWARD ZUBIN,
individually and on behalf of all others
similarly situated,

Plaintiffs,
-against-

PORTFOLIO RECOVERY ASSOCIATES,
LLC, MALEN & ASSOCIATES, P.C.,

Defendants.

 

 

No. 15 Civ. 8098 (GBD)

[PRe@ROSED] ORDER GRANTING CLASS COUNSEL’S
ATTORNEYS’ FEES AND EXPENSES AWARD
Case 1:15-cv-08098-GBD-SDA Document 136 Filed 07/16/20 Page 2 of 4

WHEREAS, an action is pending before this Court entitled Toohey, et al. v. Portfolio
Recovery Associates, LLC, et al., No. 15 Civ. 8098 (the “Action”);

WHEREAS, Plaintiffs Mary Ellen Toohey, Sherry Campbell, Scynette Cook, Julia
Greenwood, Irene Loftin, Elaine Sherry, and Harry Zubin (collectively the “Plaintiffs” or
“named Plaintiffs’), on behalf of themselves and the Settlement Class (defined below), and
Portfolio Recovery Associates, LLC (“PRA”) and Malen & Associates, P.C. (“Malen”)
(collectively the “Defendants”) have entered into a Stipulation and Agreement of Settlement
dated November 30, 2019 (the “Settlement Agreement”), that provides for a complete dismissal
with prejudice of the claims asserted against Defendants in the Action on the terms and
conditions set forth in the Settlement Agreement, subject to the approval of this Court (the
Settlement”);

WHEREAS, all capitalized terms used in this Order that are not otherwise defined herein
have the meanings defined in the Settlement Agreement;

WHEREAS, by Order dated March 5, 2020 (the “Preliminary Approval Order’), this
Court: (a) preliminarily approved the Settlement; (b) certified the Settlement Class solely for
purposes of effectuating the Settlement; (c) ordered that notice of the proposed Settlement be
provided to potential Class Members; (d) provided Class Members with the opportunity either to
exclude themselves from the Settlement Class or to object to the proposed Settlement; and (e)
scheduled a hearing regarding final approval of the Settlement;

WHEREAS, due and adequate notice has been given to the Settlement Class;

WHEREAS, the Court conducted a hearing on July 16, 2020 (the “Fairness Hearing”) to
consider, among other things, (a) whether the terms and conditions of the Settlement are fair,
reasonable and adequate to the Settlement Class, and should therefore be approved; and (b)
whether a judgment should be entered dismissing the Action with prejudice as against the
Defendants;

WHEREAS, the Court reviewed and considered the Settlement Agreement, all papers

filed and proceedings held herein in connection with the Settlement, all oral and written

 

 
Case 1:15-cv-08098-GBD-SDA Document 136 Filed 07/16/20 Page 3 of 4

comments received regarding the Settlement, and the record in the Action, and, good cause
appearing therefor, has entered its final Approval Order and Judgment as to the Settlement;

WHEREAS, section IV.H of the Settlement Agreement provides for an Attorneys’ Fees
and Expenses Award in the amount of $995,000, subject to the Court’s approval, to which
Defendants may not object;

WHEREAS, pursuant to section IV.A.33 & -36 of the Settlement Agreement, the total
Settlement Amount, less the Attorneys’ Fees and Expenses Award, is $500,000, which is the
maximum in statutory damages available for a class under Section 1692k(a)(2)(B) of the Fair
Debt Collection Practices Act (“FDCPA”), which the Court has found governs the claims here;

WHEREAS, the Court has reviewed and considered the memoranda and declarations
submitted by Class Counsel that were filed in support of the motions for preliminary and final
approval of the Settlement, and that detailed how an Attorneys’ Fees and Expenses Award in the
amount of $995,000 represents a deep discount on the total amount of time expended and costs
incurred by Class Counsel in prosecuting this Action;

WHEREAS, the notice to the Settlement Class disclosed that an Attorney’s Fees and
Expenses Award in the amount of $995,000 would be applied for at the Fairness Hearing; and

WHEREAS, no objections have been lodged in response to the notice to the Settlement
Class;

IT IS HEREBY ORDERED, ADJUDGED AND DECREED as follows:

1. Class Counsel’s application for an Attorneys’ Fees and Expenses Award as

provided for in the Settlement Agreement is granted.

2. Class Counsel will receive an Attorneys’ Fees and Expenses Award in the amount
of $995,000.
3. Pursuant to section IV.A.20 of the Settlement Agreement, the Attorneys’ Fees and

Expenses will be paid from the Settlement Fund.

 
Case 1:15-cv-08098-GBD-SDA Document 136 Filed 07/16/20 Page 4 of 4

/ in
SO ORDERED this / (, day of Qecky , 2020.
J a

Nese, Vy B Vinw#e
Cop George)B. Daniels
ted States District Judge

 
